1
                                                                                JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   Ronald Satish Emrit                             Case No. CV 18-05328-AB (KSx)
11                    Plaintiff,
12                                                   ORDER OF DISMISSAL FOR
     v.
13                                                   LACK OF PROSECUTION WITHOUT
     Saint Rose de Lima Hospital                     PREJUDICE
14
                      Defendants.
15                                                   (PURSUANT TO LOCAL RULE 41)
16
17         On September 26, 2018, the Court issued an Order to Show Cause why this
18   case should not be dismissed for lack of prosecution. A written response to the Order
19   to Show Cause was ordered to be filed no later than October 16, 2018. No response
20   was filed to the Court’s Order to Show Cause.
21         Furthermore, the last three items the Court mailed to Plaintiff at his address of
22   record were returned as undeliverable.
23         IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
24   without prejudice, for lack of prosecution and for failure to comply with the orders of
25   the Court, pursuant to Local Rule 41.
26         Dated: November 5, 2018            _____________________________________
27                                            ANDRÉ BIROTTE JR.
                                              UNITED STATES DISTRICT COURT JUDGE
28
                                                1.
